OPINION OF THE COURT
J. C. CHEATWOOD, Circuit Judge.

SUMMAR Y FINAL JUDGMENT IN FA VOR OF DEFENDANT, CHRYSLER CAPITAL CORPORATION

This cause came on to be heard on the Motion for Partial Summary Judgment filed by the Defendant, CHRYSLER CAPITAL CORPORATION, predicated upon Section 314.021(9)(b), Florida Statutes (1986). The Plaintiffs, SANA T. THOMPSON and THOMAS E. THOMPSON, as co-personal representatives of the estate of TOMMY L. THOMPSON, a deceased minor, and on behalf of SANA T. THOMPSON and THOMAS E. THOMPSON, as the survivors and natural parents of TOMMY L. THOMPSON, deceased, waived all summary judgment notice of hearing requirements. The parties stipulated to the non-existence of any genuine issues of pertinent material *200fact. The Court having heard argument of counsel and being otherwise fully advised in the premises, it is hereby
ORDERED AND ADJUDGED that:
1. Section 324.021(9)(b), Florida Statutes (1986), is constitutional and does not violate any of the provisions of the Constitution of the United States or the State of Florida, as raised by the parties hereto.
2. The provisions of Section 324.02l(9)(b) dictate that on the undisputed facts of this case the defendant, CHRYSLER CAPITAL CORPORATION is not, as a matter of law, liable to the Plaintiffs, for the incident sued upon.
3. The subject Motion for Partial Summary Judgment should be and the same is hereby granted.
4. Accordingly, pursuant to Section 324.02l(9)(b), Florida Statutes (1986), summary final judgment is hereby rendered in favor of the defendant, CHRYSLER CAPITAL CORPORATION, and against the plaintiffs, SANA T. THOMPSON and THOMAS E. THOMPSON, as co-personal representatives of the estate of TOMMY L. THOMPSON, a deceased minor, on behalf of the estate of TOMMY L. THOMPSON, a deceased minor, and on behalf of SANA T. THOMPSON and THOMAS E. THOMPSON, as the survivors and natural parents of TOMMY L. THOMPSON, deceased, who shall take nothing by this action and Defendant, CHRYSLER CAPITAL CORPORATION, only shall go hence without day.
5. The Court reserves jurisdiction to tax costs upon appropriate motion, notice and hearing.
DONE and ORDERED Tampa, Hillsborough County, Florida, this 26th day of February, 1988.